Citation Nr: 1217920	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  12-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a January 2011 decision, the Board denied service connection for a left ankle disability.  

2.  Evidence received since the Board's January 2011 decision relates to an unestablished fact necessary to substantiate the claim of service connection and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran as likely as not has left ankle arthritis that is attributable to his active military service.  


CONCLUSIONS OF LAW

1.  The January 2011 Board decision that denied service connection for a left ankle disability is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been submitted to reopen the claim of service connection for a left ankle disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The Veteran has arthritis of the left ankle that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

The Board notes that the Veteran initially filed a claim for VA compensation in November 1997, seeking service connection for, among other things, a left ankle disability, which claim was denied by the RO in April 2008.  The Veteran appealed to the Board and, after remanding for additional development in January 2009, the Board denied service connection for a left ankle disability in a January 2011 decision.  As the Veteran did not appeal that denial to the United States Court of Appeals for Veterans Claims, the January 2011 decision constituted a final appellate determination as to any issue addressed therein.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

As a result of the finality of the January 2011 Board decision, the Veteran's claim of service connection for a left ankle disability may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that although in the November 2011 decision from which the current appeal stems the RO apparently "reopened" the Veteran's claim and addressed the issue of service connection on the merits, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of January 2011 Board decision included:  the Veteran's statement regarding an in-service left ankle injury; VA outpatient treatment records; the report of a November 2009 VA examination showing a diagnosis of mild degenerative joint disease and containing the examiner's opinion that the Veteran's current left ankle disability was less likely than not caused by or the result of military service; and a November 2008 letter from E.A., DPM, a podiatrist with VA, who indicated that the Veteran was being treated for foot and ankle pain, but did not discuss any disability specifically related to the left ankle beyond noting that the Veteran was casted for an ankle brace.

In its January 2011 decision, the Board denied service connection for a left ankle disability upon finding that the evidence of record failed to establish a nexus between the Veteran's left ankle disability and service.  The Board noted that Dr. E.A. did not specifically attribute the Veteran's left ankle disability to service.  The Board also considered the Veteran's assertions that he had experienced continued left ankle symptoms since service, but found his testimony in that regard inconsistent with the evidence.  Ultimately, the Board relied on the VA examiner's negative nexus opinion to conclude that the preponderance of the evidence was against the claim of service connection for a left ankle disability.

Relevant evidence received since the January 2011 Board decision consists of an April 2011 letter from P.D., M.D., a private orthopedic physician, and a July 2011 letter from Dr. E.A..  Notably, Dr. E.A. offered his opinion that the Veteran's alleged in-service ankle injury likely contributed to his current left ankle disability.

The Board finds that Dr. E.A.'s statement suggests that the Veteran's current left ankle disability is, at least in part, attributable to service.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to contain evidence of an affirmative association between the Veteran's current disability and service.  Further, it is material because it is supporting evidence of a nexus between a current disability and another service-connected disability.  As a result, the Board finds that Dr. E.A.'s statement, which is presumed credible, see Justus, supra, constitutes new and material evidence as it relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a left ankle disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); See Hickson v. West, 12 Vet. App. 247, 253 (1999)

At the outset, the Board finds there to be no question as to whether the Veteran has a currently diagnosed left ankle disability.  A review of the 2009 VA examination reports confirms a diagnosis of left ankle degenerative joint disease, as shown on a November 2009 x-ray.  

Further, the Veteran has reported an in-service ankle injury.  In this regard, the Board notes that the record contains a November 2007 report from the National Personnel Records Center (NPRC) indicating that the Veteran's service treatment records (STRs) were among those thought to have been destroyed in a 1973 fire at NPRC.  The agency of original jurisdiction also made a Formal Finding on the Unavailability of the STRs, noting that all efforts to obtain the needed military information had been exhausted, and the records were not available.  Although an in-service ankle injury cannot be confirmed by the Veteran's STRs, as a layperson, the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

In this case, the Veteran has reported that in service, he jumped out of the driver' s seat of a heavy truck after returning to the motor pool, and landed on the ground about two to two and a half feet below, at which point his left foot rolled under him and he twisted his ankle.  He reported pain and swelling and stated that he was issued an ace bandage and shown how to wrap his ankle.  He noted that he could not remember any other medical evaluations while in the military that were related to his left ankle.  The Veteran reported that, at the time of discharge, he had continuous numbness in the medial lower aspect of his left lower leg, ankle and instep, and intermittent pain and limping.  The Veteran alleged that his left ankle flared up on and off since the in-service injury, and he reported no other injuries to his left ankle after leaving the military.  He described a gradual worsening of his left ankle disability but noted that he did not seek medical attention until he came to the Minneapolis VAMC.  

Given that the Veteran's STRs are missing, the Board can find no reason to reject the Veteran's statements concerning having sustained a left ankle injury in service.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that his lay statements are sufficient to establish the presence of an in-service injury.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, as the evidence both shows a current diagnosis of a left ankle disability and an in-service left ankle injury, the question is one of nexus.  See Davidson and Hickson, both supra.  

Relevant to the question of nexus, the claims folder contains the report of the November 2009 VA examination, which includes that examiner's conclusion that the Veteran's currently diagnosed degenerative joint disease of the left ankle was less likely than not caused by or the result of military service.  The examiner specifically noted that there was no medical record documenting complaints of treatment related to the left ankle disability for almost 50 years after service.  The VA examiner considered the history of the Veteran's left ankle disability, including the Veteran's statements regarding his in-service left ankle injury and continued symptoms since that time.  However, the VA examiner did not believe that the Veteran's current left ankle degenerative joint disease was attributable to his time spent on active duty, including an in-service incident where he jumped from a truck, and twisted his ankle.  

As noted above, the Veteran submitted two other medical opinions in support of his claim.  A review of those physicians' statements shows that in April 2011, the Veteran presented to Dr. P.D. for evaluation of his left ankle disability.  The Veteran indicated injuring his ankle in service and stated that shortly after his injury, he noticed a change in the alignment of his foot.  The Veteran reported problems on and off with his left foot and ankle for many years.  Physical examination of the Veteran showed "significant asymmetry between his two feet."  Dr. P.D. stated that the Veteran's right foot showed a mild pronation deformity, but no obvious musculoskeletal deficit.  The Veteran's left foot was observed to have a fairly profound planovalgus alignment, with development of a large callus over the medial portion of the instep.  Dr. P.D. opined that there is a greater likelihood than not that the Veteran's reported in-service injury played a contributory role in the development of his current foot condition.

In a July 2011 statement, Dr. E.A. indicated that the Veteran had been his patient for several years, during which time he had treated him for callus debridement of the left foot and left ankle pain.  Dr. E.A. noted the Veteran's reported in-service injury and continuing problems with left foot and ankle pronation.  He then stated that, although difficult to link the Veteran's in-service injury to the pain and deformity he now experiences in his left ankle, "there is a high level of suspicion that the injury has significantly contributed" to the Veteran's current problems.  Dr. E.A. noted that the Veteran's right ankle, to which he sustained no injury, was relatively normal for the Veteran's age, which he felt added validity to the conclusion that the in-service injury has in some way contributed that the current situation.  Dr. E.A. thus opined that the Veteran's in-service injury more likely than not has had some effect on the Veteran's current deformity to the left foot and ankle.

As to Dr. P.D.'s opinion, although he related the Veteran's current foot condition to the injury sustained in service, he did not specifically link the Veteran's current ankle disability to service.  Accordingly, as the issue before the Board is entitlement to service connection for a left ankle disability, as opposed to a left foot disability, Dr. P.D.'s opinion is not probative.  On the other hand, Dr. E.A. related both the Veteran's foot and ankle disabilities, at least in part, to service.  Dr. E.A.'s opinion is supported by an adequate rationale, namely that the Veteran's right ankle is normal.  In essence, Dr. E.A. determined that the Veteran's left ankle degenerative joint disease could not be attributed solely to the aging process.  While the VA examiner found it less likely than not that the Veteran's left ankle disability is related to service based on the fact that the evidence failed to show an ankle injury in service or for 50 years after service, the examiner did not provide an etiology for the Veteran's left ankle disability or discuss the differences between the Veteran's two ankles.

Upon consideration of the entirety of the record before it, the Board finds that while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Here, the evidence establishes a left ankle injury in service and a current diagnosis of left ankle degenerative joint disease.  The record also contains Dr. E.A's favorable nexus opinion.  The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for left ankle arthritis is warranted.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare, supra; 38 C.F.R. § 3.102 (2011). 



ORDER

Service connection for arthritis of the left ankle is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


